DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 37-42 in the reply filed on 01/20/2021 is acknowledged.
Claims 43-52 and 54-57 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/20/2021.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 155.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 37, 42, and 59 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bergheim et al (US 2003/0060752).
Regarding Claim 37, Bergheim discloses an intraocular implant (glaucoma device 31, Figs. 3 and 5) for providing a drainage pathway between the anterior chamber of the eye to a posterior part of the eye (¶ [0059, 0083], Fig. 5; the implant is placed such that the aqueous humor is drained from the anterior chamber 20 to the trabecular meshwork 21, and then drains from the trabecular meshwork out of the eye through the aqueous veins 23, which are located in the posterior portion of the eye), the implant (31, Figs. 3 and 5) comprising:

wherein the implant (31, Figs. 3 and 5) has a substantially cylindrical shape with an elliptical cross-section (¶ [0064]; the inserting section 33 is optional, and the elongate tubular section 32 is cylindrical; ¶ [0066] indicates the cross-section of the device is generally elliptical).
Regarding Claim 42, Bergheim discloses a system comprising a deployment device (¶ [0091], delivery applicator) and the implant of Claim 37 (31, Figs. 3 and 5; ¶ [0091]).
Regarding Claim 59, Bergheim discloses the implant (31, Figs. 3 and 5) is configured for providing a drainage pathway from an anterior chamber (20, Fig. 5) of an eye (10, Fig. 5) to a posterior part of the eye (¶ [0059, 0083], Fig. 5; the implant is placed such that the aqueous humor is drained from the anterior chamber 20 to the trabecular meshwork 21, and then drains from the trabecular meshwork out of the eye through the aqueous veins 23, which are located in the posterior portion of the eye).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Bergheim et al (US 2003/0060752) in view of Marshall et al (US 2012/0302861).
Regarding Claim 38, Bergheim is silent whether the mean diameter of the pores is in a range between 25 microns and 36 microns.
Marshall teaches a device for glaucoma treatment, thus being in the same field of endeavor, where the device is made of a biocompatible porous material with a mean pore diameter in the range between 25 microns and 36 microns (¶ [0064-0065]; the preferred mean diameter of the pores is between 25 microns and 30 microns, which is 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mean pore diameter of the pores of Bergheim to be in the range of 25 microns to 36 microns (as motivated by Marshall ¶ [0064-0065]). As the pores allow for fluid drainage from the anterior chamber to the posterior portion of the eye, a sufficient size is required to allow for this fluid flow without providing too much or too little drainage (as motivated by Marshall ¶ [0114]).
Claims 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Bergheim et al (US 2003/0060752).
Regarding Claims 39 and 40, Bergheim further discloses the implant (31, Figs. 3 and 5) has a length between 3 mm and 9 mm, specifically a length of 5 mm (¶ [0085], one embodiment of the device has a length of 5 mm).
Bergheim does not expressly disclose a width between 0.5mm and 2 mm, specifically a width of 1.1 mm, and a thickness between 0.3 mm and 1 mm, specifically a thickness of 0.6 mm.
However, Bergheim does disclose a major diameter (corresponding to the width) of between 0.03 mm to 0.5 mm and a minor diameter (corresponding to the thickness) that is between 25% and 100% of the major diameter (¶ [0085]). Bergheim also recognizes that the major and minor diameters are result effective variables, where other suitable diameters can be utilized with efficacy, as needed or desired, based on a In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claims 41 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Bergheim et al (US 2003/0060752) in view of Silvestrini (US 2012/0310137).
Regarding Claim 41, Bergheim is silent whether the implant comprises a marker or markers thereon located in proximity to a proximal end.
Silvestrini teaches an eye implant for treating glaucoma, thus being in the same field of endeavor, with a marker located in proximity to the proximal end (¶ [0072] indicates there is a marker on the anterior chamber portion of the implant to ensure the correct amount of implant is placed within the anterior chamber; ¶ [0116] of the published application indicates that the proximal end of the ocular implant is placed within the anterior chamber). The marker assists in positioning the implant within the eye, including ensuring that enough of the implant is placed within the anterior chamber to allow for drainage (¶ [0072]).
Therefore, it would have been obvious to modify the implant of Bergheim to have a marker in proximity to the proximal end of the implant to aid in positioning of the implant and to ensure the correct amount of implant is placed within the anterior chamber to allow for drainage (as motivated by Bergheim ¶ [0072]).
Claim 58, Bergheim is silent whether the implant is configured for implantation into a suprachoroidal space of the eye, or into the subconjunctival space of the eye.
Silvestrini teaches an eye implant that is configured for implantation into a suprachoroidal space of the eye (¶ [0037, 0041] indicates the implant is positioned such that one portion of the implant communicates with the anterior chamber and the other portion of the implant communicates with the suprachoroidal space; Figs. 1-2 indicate the suprachoroidal space is a posterior structure of the eye).
Therefore, it would have been obvious to modify the implant of Bergheim to be configured for implantation into a suprachoroidal space of the eye, as this is shown in the art in Silvestrini to be an alternative implantation area to allow for drainage of the anterior chamber for glaucoma treatment (as motivated by Silvestrini ¶ [0037, 0041]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Allan et al (US 6186974) teaches a glaucoma filtration implant.
Haffner et al (US 2003/0229303) teaches a glaucoma implant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JESSICA R ARBLE/Examiner, Art Unit 3781